Thanks be to the almighty 
Allah for giving me another opportunity to address 
this global body at a time when human civilization is 
teetering on the brink of a major catastrophe. Before 
going further, let me convey our warm felicitations 
to you, Sir, on your election to the presidency of the 
General Assembly at its sixty-ninth session. While 
wishing you success, I would like to assure you of the 
support and cooperation of the Gambia during your 
tenure as President of the Assembly. I would also like 
to commend your predecessor, Mr. John William Ashe, 
for his able stewardship as President of the General 
Assembly.

It is a well-known fact that injustice, iniquities, 
exclusion and greed all contribute to the creation of 
international tensions that can lead to catastrophic 
consequences, conflicts, wars, death and destruction. 
Today we witness lamentable inertia on the part of 
the United Nations, as powerful Member States take 
undue advantage of weaker Members; unjust economic 
and financial sanctions are imposed on other Member 
States; others are bullied and their natural resources 
looted; or wars are waged against still others, simply 
in the name of democracy, freedom and regime change. 
All of those actions are based on false pretences.

That is not the scenario that the noble and 
distinguished gentlemen, the founders of the United 
Nations and its Charter, envisaged. What those great 
founding fathers of the United Nations intended over 
half a century ago was a world body committed to 
promoting the principles and ideals of peace and security 
and advancing the causes of justice and equality; 
freedom for all; and respect for the sovereignty and 
the territorial integrity of States, rich or poor, black or 
white, big or small; and respect for the social, spiritual, 
religious and cultural values of all peoples. Therefore, 
in order to uphold the founding principles of the Charter 
of the United Nations, Member States must avoid the 
promotion of all forms of aggression, confrontation 
and dangerous tension by exercising maximal restraint 
in the pursuit of their individual or collective national 
interests at the expense of others. In fact, the pursuit of 
one’s interest at the expense of the legitimate interests 
and security of others is criminal.

Invariably, when major tensions erupt into conflicts 
or wars, the world economy as a whole suffers, with 
major disruptions or reversals in the developing 
countries. That has been evident in the wake of past 


regional or international conflicts, when oil prices, for 
example, surged, with the developing countries bearing 
the brunt of the debilitating consequences. In short, the 
United Nations must be seen not as a prejudicial but 
rather as an all-embracing global body that stands for 
the interests of not only the few and the powerful but all 
its Member States.

The Gambia acknowledges with satisfaction the 
outcome document of the United Nations Conference 
on Sustainable Development, entitled “The future we 
want” (resolution 66/288, annex), and the resulting 
establishment of the Open Working Group on Sustainable 
Development Goals and associated consultative 
forums, including the African regional consultations 
on the sustainable development goals. While the 
Gambia appreciates the proposals of the Open Working 
Group on the post-2015 development framework, it is 
hoped that the goals and targets outlined thus far will 
reflect an integrated and transformative agenda that 
would ultimately build upon the gains made from the 
implementation of the Millennium Development Goals 
(MDGs) in order to fully address the many difficult 
challenges that we face today.

It is in that connection that we welcome the choice 
of the theme for this session, namely, “Delivering on and 
implementing a transformative post-2015 development 
agenda”. That theme is indeed pertinent and timely, as 
it gives fresh impetus to our ardent desire to identify 
a set of global priorities to steer the international 
development agenda, once the MDGs expire at the 
end of 2015. However, in launching that new initiative 
for transformative change, we must not allow novelty 
to mask any shortcomings of the MDGs experiment. 
There is a need to take stock of the achievements and 
failures of those Goals and indeed to renew support 
to those developing countries, particularly the least 
developed, landlocked and island developing countries, 
that may still have difficulties in meeting their critical 
MDG targets before the end of 2015.

At a time when the world is facing multiple and 
complex challenges, there is a need to pay attention to 
the commanding role that the United Nations should be 
playing in advancing international peace and security, 
justice and the fundamental rights and freedoms of all 
peoples. The attainment of the post-2015 sustainable 
development goals will be elusive, unless the United 
Nations begins to execute its core mandate in earnest 
and exercises its commanding role in dealing with the 
host of local and international crises that are disruptive 
to development. A few current issues stand out on which 
the United Nations has yet to be seen to be playing a 
leading role.

First, there is Ebola, a deadly haemorrhagic 
fever that has claimed more than 2,000 lives in West 
Africa, mostly in the severely affected countries of 
the Republics of Guinea, Sierra Leone and Liberia. 
The World Health Organization has warned that, if no 
major efforts are made immediately, more lives will be 
lost and the economies of those countries will come 
under serious strain. Already, the World Bank and 
the International Monetary Fund have projected that, 
owing to disruptions in the labour force and productive 
sectors of the economies of those countries, declines 
in their respective economic growths could range 
from 1.5 to 3.5 percentage points, if current conditions 
remain unchecked.

For those affected countries, all development 
efforts are now on hold as they grapple with that 
contagious and deadly disease. It is encouraging that 
the United States Government has committed, rather 
belatedly, some funds and military assets to curb the 
spread of that disease. That gesture is more than just 
humanitarian aid. It is also, as President Obama said, 
in the national security interest of the United States. 
That is true because in a globalized, interconnected 
world, infectious diseases can easily spread to any part 
of the world. It is for that reason that the United Nations 
should take the lead in mobilizing international support 
to fight Ebola, which is an evident danger not only to 
West Africa but to the world at large. On that note, we 
want to thank the Russian Federation for being one of 
the first major Powers to respond to the outbreak of 
deadly Ebola by providing scientific and medical teams 
to some of those countries as soon as the outbreak was 
announced.

Secondly, for some time now, the world has been 
witnessing the bloodiest and most heinous form of 
terrorism, unleashed by satanic and sadistic human 
vermin disguised as Islamic militants, who are acting 
ostensibly in the name of Islamic purity. In reality, 
those sons of infamy and their shameless and deceitful 
claims of devotion to the peaceful and noble religion of 
Islam are, in fact, an insult not only to all true Muslims, 
but to our Prophet and humankind in general.

Before the emergence of the mujahideen in Iran and 
later in Afghanistan in the 1980s, which was a movement 
subsequently associated with Islamic terrorism by 
the Western mainstream media in total disregard for 


its creation and sponsorship by the Western Powers 
to fight proxy wars against the Islamic revolution in 
Iran and the Soviets in Afghanistan, there existed no 
Islamic terrorism. Islam in its entire history has never 
been associated with violence or terrorism, as those 
activities are haram, or forbidden, for a Muslim. Islam 
is a religion of peace and tolerance and has nothing to 
do with the activities of those anti-Islamic bands of 
dangerous criminals, who spread nothing but deep-
seated hatred for human life and whose sole intention is 
to desecrate and defame Islam.

Consequently, those various treacherous hate 
groups cannot be associated with Islam, as our Islamic 
religion is pure and unique and cannot therefore be 
classified into varying degrees such as moderate Islam, 
democratic Islam, extreme Islam or violent Islam. 
Simply put, Islam is a pure religion that encourages 
the best of human behaviour and interpersonal 
relationships, among other virtues, as prescribed 
by Allah, the almighty creator. In other words, the 
adherents of those lunatic fringe groups of bandits 
and gangsters, such as Boko Haram, the Islamic State 
in Syria and Al-Qaida, are dangerous criminals and 
enemies of human civilization and development and 
should therefore be wiped off the face of the Earth, 
because we do not need them.

Thirdly, the situation in the Middle East remains 
highly volatile, and the United Nations has been 
watching the cycle of violence in the region rather 
helplessly. In the most recent conflict between the 
Palestinians and Israelis, approximately 2,000 people 
from Gaza, mostly women and children, died at the 
hands of the Israeli army, and approximately 70 Israelis, 
all of them soldiers except for three children, lost their 
lives. The continuing expansion of Israeli settlements 
on Palestinian land, despite repeated calls for restraint 
by the international community, is unacceptable, as it 
undermines any prospects for a two-State solution. The 
United States Government has played a very strategic 
and useful mediating role in the past, but the United 
Nations must now take up its commanding role in 
seeking a peaceful settlement that is just, durable and 
acceptable to all the Members of the United Nations.

Fourthly, as part of its core mandate in promoting 
global peace and security and greater understanding 
among peoples of different backgrounds and cultures, 
the United Nations must do more to advocate a culture 
of peace, tolerance and understanding, not only among 
the world’s great religions but also among Member 
States themselves. That is important, as we continue to 
witness a growing propagation of disinformation and 
misrepresentation, especially by the Western media, 
about Islam in general and the application of sharia law, 
particularly in the Kingdom of Saudi Arabia. Saudi 
Arabia is the birthplace of Islam, and sharia is the 
legal system in Islam and the only divine Constitution 
for not only the Kingdom of Saudi Arabia but all 
Islamic States. Therefore, the incessant criticisms and 
misrepresentations of the application of sharia law in 
Saudi Arabia or anywhere else are disrespectful and 
abhorrent. It is an insult to all true Muslims to describe 
sharia law as barbaric. As a matter of fact, the most 
barbaric laws are those that are not based on any divine 
teachings. Sharia is the legal system that the almighty 
Allah has prescribed for all Muslims, and we will apply 
it to the letter.

In the same vein, the General Assembly should be 
commended for the designation, two years ago, of World 
Interfaith Harmony Week. It urged Member States to 
designate the first week of February each year as World 
Interfaith Harmony Week, when messages of goodwill 
and tolerance are spread through mosques, churches 
and other places of worship. While that was a good 
beginning for promoting peace and harmony among 
religions and peoples of different belief systems, the 
United Nations must do more to counter the continuing 
attacks on Islam, in particular by people who do not 
even believe in the existence of a supreme creator 
called Allah. Those infidels have no moral high ground 
to describe any religion — because they do not believe 
in God, and religion belongs to God — much less say 
anything about a religion as pure, authentic and noble 
as Islam.

Finally, the United Nations must play its central 
role in addressing the injustices associated with the 
unilateral or bilateral application of economic and 
financial sanctions by one Member State against 
another as a coercive tool of foreign policy, because that 
contravenes the fundamental principles of international 
law, international humanitarian law and the principles 
and norms governing peaceful coexistence among 
sovereign States. In that regard, the Gambia calls on 
the United States Government to unconditionally end 
the long-standing United States embargo on Cuba, 
which has brought about untold hardship for the Cuban 
people. Is it not ironic that the Power talking today 
about respecting Ukrainian sovereignty and freedom 
to choose their own way of life is the same Power that 
has maintained a system of unjustifiable collective 


punishment against the Cuban people for almost five 
decades, thereby devastating their economy, simply 
because, just as the Ukrainians today, Cubans decades 
ago opted for a system of governance of their choice?

That brings me to the subject of climate change. 
Climate change and development are inextricably linked. 
The impact of climate change is felt in all countries, 
particularly developing countries, as it undermines 
their ability to achieve sustainable development. While 
Africa is not responsible for the pollution and the other 
factors causing climate change, it stands to suffer the 
most. With 96 per cent of Africa’s agriculture being 
dependent on rainfall and 50 per cent of the fisheries-
related jobs estimated to be lost by 2050, climate change 
poses dire consequences for livelihoods in Africa. The 
Gambia firmly believes that mitigating the adverse 
effects of climate change requires a timely and decisive 
global response. It is a challenge that should unite us, 
not divide us. In that regard, the Gambia joins other 
countries affected by climate change and like-minded 
groups in urging the developed countries that are 
parties to the United Nations Framework Convention on 
Climate Change to fully implement their commitments 
under the Kyoto Protocol.

In 1974, the Assembly adopted the Declaration on 
the Establishment of a New International Economic 
Order (resolution 3201 (S-VI)), which was designed 
to address some legitimate concerns of developing 
countries, such as improving their terms of trade 
and other issues relating to the promotion of a more 
equitable international economic system. Many of 
the political, economic and social issues that inspired 
the new international economic order still remain 
unresolved, four decades after that historic declaration. 
As the post-2015 agenda attracts our attention today, 
we must not relegate those old concerns of developing 
countries to the dustbin of history. In a nutshell, their 
old concerns, as well as their new aspirations, must 
no longer be set aside. To that end, the foundation of 
any transformative agenda should logically begin with 
genuine reform of the global governance institutions, 
particularly the United Nations system.

Given the current membership of the Security 
Council, the reform of that important organ of the 
world body is long overdue. We African leaders have 
for a very long time been calling attention to the need 
to restore the effectiveness and legitimacy of the United 
Nations by allocating two permanent Seats with full 
veto powers, as well as two non-permanent seats on 
the Security Council to reflect current geopolitical 
realities.

If the demands for the reform of the Security 
Council in the interest of equity and justice cannot be 
accommodated, then concrete action must be taken for 
the General Assembly to assume all the powers of the 
Security Council and its responsibilities, including the 
power to impose sanctions. Under such an arrangement, 
all decisions of the General Assembly would have to be 
voted for by all Members and endorsed by the majority 
of its membership, thus ensuring a more democratic 
and transparent global body called the United Nations.

On a final note, I want to call the attention of the 
General Assembly and the Security Council to the very 
frequent and mysterious sinking and capsizing of boats 
carrying mostly black African migrants looking for 
greener pastures in the West, only to end up in body 
bags on European shores. Strangely enough, those 
countries, which pretend to love Africans so much 
that they are always preaching to African leaders 
about good governance, the rule of law and respect 
for human life and rights, have been eerily quiet about 
the very dangerous, racist and inhuman behaviour of 
deliberately causing boats carrying black Africans to 
sink, selecting only a few lucky ones to be rescued 
and sent to concentration camps, called asylum-seeker 
camps. Those camps are as bad as Nazi concentration 
camps, and nobody, no country or human rights 
institution in the West has ever raised the alarm to that 
sort of genocide in the twenty-first century.

If earlier Africans who received the European 
explorers before colonialism had treated them the 
same way, Africa would not have been colonized for 
400 years. The European explorers were nothing short 
of people seeking greener pastures for their fellow 
Europeans, as Europe had, at the time, turned into 
brown pastures. After 400 years of colonial looting and 
misrule in Africa, Africa today is reduced from green 
to brown pastures, owing to overgrazing. Now African 
explorers are not only unwelcome, but are greeted with 
instant death on European soil. That is unacceptable.

The United Nations must therefore conduct a 
full and impartial investigation into that man-made 
catastrophe, namely, the sinking or capsizing of boats 
carrying young Africans to Europe. If those boats are 
able to cross the Atlantic Ocean and the Mediterranean 
Sea, only to sink on European coasts, we must find out 
what deadly mysterious force exists on the European 
Mediterranean coasts that causes boats carrying young 


Africans to disintegrate and sink upon arrival. Racism, 
greed and hatred can only breed hatred, violence and 
disastrous confrontation between races. We African 
leaders should stand up together, I hope, to protect those 
young Africans from mass murder on European coasts. 
I hereby call on the United Nations to commission such 
an investigation as a matter of priority and urgency in 
order to avert a major racial confrontation. We have the 
right as Africans to defend our black people, wherever 
they are. As we welcomed all races to Africa, we will 
not accept that Africans should be treated like dogs, 
with impunity. That is unacceptable. If the United 
Nations fails to take action, we will take action. And 
the action we take will be determined by us.

In the Gambia we do not attack people because 
they are white or black, or because of their religion. 
No foreigner in the Gambia would say, “I was attacked 
because I am a foreigner”. If a foreigner comes into 
contact with the police, it is because he has committed 
an offence for which even a Gambian would be 
arrested. If we cannot tolerate each other, the world will 
never see peace, because nobody can stop migration. 
The Almighty Allah created this world for us to move 
around, the same way Europeans moved around when 
Europe was bankrupt. Europeans came to Africa for 
400 years. We never killed them. They overstayed, and 
some of us had to fight to get them out. Now they have 
overgrazed our land. We also want greener pastures, but 
Europeans cannot accept us. Let them send Africans 
back, but do not kill them. Europeans have no right to 
kill them.

Out of the hundreds of European explorers who 
came to the Gambia in those days, only one European 
died on the River Gambia over a span of 400 years. 
Today, over a span of five years, more than 500 
Gambians have lost their lives on European coasts. 
That is unacceptable. Enough is enough, and the United 
Nations must intervene, and intervene quickly, or else 
we will all live to regret our failure to take appropriate 
action at the right time.

Geopolitical realities have changed. Let the West 
accept that, and with us endeavour to change along 
with those realities, as we move together towards 
the peaceful, brighter future we want. The so-called 
military super-Powers must know that humankind 
would be sent back to a pre-Stone Age should they be 
reckless enough to unleash World War III.

We cannot have our cake, eat it as we please, and 
at the same time dictate to others how, when and where 
they should eat theirs. In the twenty-first century, 
humankind has a need only for super-Powers of peace 
and development, not for mediaeval European-style 
warmongers. Why can we not accept the diversity of 
the human race and its attendant diversity in cultures, 
religions and ways of life as each of its diverse groups 
deems fit?
